 1

 2

 3

 4

 5

 6

 7

 8

 9

10                       UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
      UNITED STATES OF AMERICA,                    Case No. 18-mj-23337-KSC-BAS
13
                                    Plaintiff,     ORDER GRANTING JOINT
14                                                 MOTION TO STAY CASE
15           v.                                    [ECF No. 16]
16    FRANCISCO ALVAREZ-
      ALVAREZ,
17
                                  Defendant.
18

19         Defendant Francisco Alvarez-Alvarez appeals his misdemeanor conviction for
20   illegal entry under 8 U.S.C. § 1325. (ECF No. 11.) See also 18 U.S.C. § 3402; Fed.
21   R. Crim. P. 58(g)(2)(B). Presently before the Court is the parties’ joint motion to
22   stay the appeal pending the Ninth Circuit’s consideration of appeals involving the
23   same arguments that that Defendant intends to raise in his appeal. (ECF No. 16.)
24   Good cause appearing, the Court GRANTS the joint motion. See, e.g., Clinton v.
25   Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay
26   proceedings as an incident to its power to control its own docket.”). The Court
27   STAYS the appeal. The Court also ORDERS that the parties shall file a request to
28


                                             –1–                                 18mj23337
 1   lift the stay or other appropriate motion within seven days of a final decision from
 2   the Ninth Circuit.
 3         IT IS SO ORDERED.
 4

 5   DATED: March 28, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             –2–                                 18mj23337
